Citation Nr: 0623340	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from January 1966 to 
October 1968.  Among his decorations and awards are the 
Republic of Vietnam Campaign and Service medals and the Fleet 
Marine Combat Operations Insignia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO), which denied the benefits sought 
on appeal.

A hearing before the undersigned via video conference was 
held in November 2005.  A transcript of that hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The duty to 
assist specifically includes obtaining all relevant records 
adequately identified by the claimant with proper 
authorization for their receipt.  38 U.S.C.A. § 5103A(b) 
(West 2002 & Supp. 2006).  

The veteran contends that his bilateral hearing loss was 
caused by exposure during service to acoustic trauma from 
electric saws he used to cut metal roofing materials while 
serving with the Seabees and by exposure to Agent Orange in 
Vietnam.

The January 2002 audiological report, which diagnoses 
bilateral sensorineural hearing loss, reflects the veteran's 
subjective history that he was exposed to acoustic trauma 
during service, as well as post-service exposure to noise 
from construction work and recreational shooting.  During the 
November 2005 hearing before the undersigned, the veteran 
testified that he was exposed to mortar fire and small arms 
fire in Vietnam.  

A VA audiologist noted in the January 2002 report that the 
veteran reported exposure to acoustic trauma from metal saws 
during service.  The audiologist also noted the veteran's 
post-service exposure to occupational noise and noise from 
recreational shooting.  The audiologist concluded that the 
veteran's sensorineural hearing loss is of unknown etiology, 
and that the veteran's slightly asymmetric hearing loss has a 
flat to rising configuration that is atypical of noise 
induced hearing loss, and that hearing loss of this type is 
more often associated with metabolic etiologies.  On remand, 
the veteran should be provided a VA examination to determine 
the etiology of his hearing loss disorder.

The January 2002 examination report also reflects that the 
veteran was to have further testing, i.e. EMI, HAF, auditory 
brainstem response (ABR) evaluation, and examination by an 
ear, nose and throat (ENT) specialist to rule out metabolic 
etiologies.  A May 2002 VA treatment record reflects that the 
results of the ABR evaluation were within normal limits, 
finding no specific audiological evidence of retrocochlear 
and/or brainstem involvement in the veteran's hearing loss 
disorder.  However, records related to EMI, HAF and ENT tests 
or examinations are not of record.  On remand, VA should 
obtain these records.

No evidence pertinent to the veteran's current hearing loss 
has been presented dated any earlier than September 2001.  
However, a cover sheet attached to the veteran's treatment 
records provided by Central Arkansas Veterans Healthcare 
System, includes the handwritten notation "Last admitted 
1989", suggesting that medical records dated earlier than 
September 2001 may be available.  On remand, VA should obtain 
these records. 




Accordingly, the case is REMANDED for the following action:

1.	VA should obtain from the Central 
Arkansas Veterans Healthcare System 
(CAVHS) the reports of any EMI and HAF 
evaluations, records of examination and 
treatment by an ENT specialist, and any 
other records of diagnostic tests or 
evaluations of the veteran's bilateral 
sensorineural hearing loss disorder 
during or after January 2002, and 
associate them with the claims folder.  

2.	VA should have the veteran undergo a VA 
examination to determine the etiology 
of his current bilateral sensorineural 
hearing loss disorder.  All required 
tests and studies should be completed 
as appropriate.  If they have not been 
conducted and/or the examiner deems it 
necessary, EMI, HAF and ENT evaluations 
should be conducted.  The examiner is 
specifically requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's 
current hearing loss is related to 
service, and whether the veteran's 
hearing loss was caused by acoustic 
trauma, presumed exposure to herbicides 
(e.g. Agent Orange), or other causes.  
The claims file should be provided to 
and reviewed by the examiner, and the 
examiner should indicate in the report 
that the claims file has been reviewed.

3.	VA should contact the veteran and ask 
him to identify all VA and non-VA 
medical providers who have examined or 
treated him during and since service 
for hearing loss, and VA should request 
copies of VA and non-VA medical records 
not presently of record, including all 
medical records dated prior to 
September 2001 from VA providers, 
including CAVHS, and non-VA providers.  
All medical records received should be 
associated with the claims file.

4.	Thereafter, VA should readjudicate the 
claim.  All applicable laws and 
regulations should be considered.  If 
any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).

